Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The filed information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11354521; and claim 1-19 of U.S. Patent No. 10984784.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1-20 of the instant application merely broadens the scope of the claims of the Patents by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Current Application
US Patent 11354521
1. A method implemented by one or more processors, comprising: 
receiving voice input provided by a user at an input component of a client device in a first language; generating speech recognition output from the voice input, wherein the speech recognition output is in the first language; 
identifying a slot value in the speech recognition output; translating at least a portion of the speech recognition output from the first language to a second language to generate an at least partial translation of the speech recognition output, wherein the translating includes preserving the slot value in the first language; 
identifying a second language intent of the user based on the at least partial translation and the preserved slot value; 
fulfilling the second language intent to generate fulfillment information; 
based on the fulfillment information, generating a natural language output candidate in the first or second language; and causing the client device to present the natural language output at an output component of the client device.
1. A method for generating training data for training a machine translation model to translate from a first language to a second language, the method implemented by one or more processors and comprising: 
performing natural language understanding processing in the first language to identify a first language intent of a user based on a textual query in the first language that is obtained from input provided by the user; using the machine translation model, translating the textual query in the first language to generate a translation of the textual query in the second language; performing natural language understanding processing in the second language to identify a second language intent of the user based on the translation of the textual query in the second language; comparing the first and second language intents; 
in response to determining, based on the comparing, that the first and second language intents match, generating and storing a training example of the training data using the textual query in the first language and the translation of the textual query in the second language; and updating the machine translation model based on the training data.



Current Application
US Patent 10984784
1. A method implemented by one or more processors, comprising: 
receiving voice input provided by a user at an input component of a client device in a first language; generating speech recognition output from the voice input, wherein the speech recognition output is in the first language; 
identifying a slot value in the speech recognition output; translating at least a portion of the speech recognition output from the first language to a second language to generate an at least partial translation of the speech recognition output, wherein the translating includes preserving the slot value in the first language; 
identifying a second language intent of the user based on the at least partial translation and the preserved slot value; 
fulfilling the second language intent to generate fulfillment information; 
based on the fulfillment information, generating a natural language output candidate in the first or second language; and causing the client device to present the natural language output at an output component of the client device.
1. A method implemented by one or more processors, comprising: 
receiving voice input provided by a user at an input component of a client device in a first language; 
generating speech recognition output from the voice input, wherein the speech recognition output is in the first language; 
identifying a first language intent of the user based on the speech recognition output; fulfilling the first language intent to generate first fulfillment information; based on the first fulfillment information, generating a first natural language output candidate in the first language; 
translating at least a portion of the speech recognition output from the first language to a second language to generate an at least partial translation of the speech recognition output, wherein the translating is based on a machine learning model that is trained using one or more logs of user queries submitted to one or more automated assistants during human-to-computer dialogs; 
identifying a second language intent of the user based on the at least partial translation; fulfilling the second language intent to generate second fulfillment information; based on the second fulfillment information, generating a second natural language output candidate in the second language; 
determining scores for the first and second natural language output candidates; 
based on the scores, selecting, from the first and second natural language output candidates, a natural language output to be presented to the user; and causing the client device to present the selected natural language output at an output component of the client device.


	Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to a method, system , and computer readable medium (claims 1, 8, 16, 19) for receiving voice input provided by a user at an input component of a client device in a first language; generating speech recognition output from the voice input, wherein the speech recognition output is in the first language; identifying a slot value in the speech recognition output; translating at least a portion of the speech recognition output from the first language to a second language to generate an at least partial translation of the speech recognition output, wherein the translating includes preserving the slot value in the first language; identifying a second language intent of the user based on the at least partial translation and the preserved slot value; fulfilling the second language intent to generate fulfillment information; based on the fulfillment information, generating a natural language output candidate in the first or second language; and causing the client device to present the natural language output at an output component of the client device. 
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human receiving voice input; generating speech recognition output from the voice input; identifying a slot value in the speech recognition output; translating at least a portion of the speech recognition output from the first language to a second language; identifying a second language intent; fulfilling the second language intent, generating a natural language output candidate in the first or second language.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 2-7, 9-15, 17-18, and 20 further refer and describe generating output candidates, generating scores, identifying intents, translating based on trained models. They do not amount to significantly more than the abstract idea as they do not apply the judicial exception to a particular application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The pending claims are directed to an abstract idea, and are not patent eligible.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20140278343).
As per claim 1, Tran teaches method implemented by one or more processors ([0135]- [0136]), comprising: 
receiving voice input provided by a user at an input component of a client device in a first language ([0044], receiving a voice request from the user in a first language); 
generating speech recognition output from the voice input, wherein the speech recognition output is in the first language ([0044], translating the user speech request into text); 
identifying a slot value in the speech recognition output ([0032], identifying signs or symbols, through the first language, i.e. the voice input request "I have a meeting on 9.sup.th Sep. 2012"); 
translating at least a portion of the speech recognition output from the first language to a second language to generate an at least partial translation of the speech recognition output, wherein the translating includes preserving the slot value in the first language ([0044], translating the user request spoken in the first language into a second language. The second language described herein may include for example, but not limited to, English, Chinese, French, or any other language).
 Tran may not explicitly disclose preserving the slot value in the first language.  However, translating the request "I have a meeting on 9.sup.th Sep. 2012" necessarily preserves the slots corresponding to the characters 9 and 2012).  Therefore, it would have been obvious at the time the application was filed for the system of Tran to identify and preserve the slot value in the first language.  This would improve translation quality.  
Further, Tran teaches identifying a second language intent of the user based on the at least partial translation and the preserved slot value ([0050]- [0052], interpreting the user’s intent based on searching the semantic database in the second language); 
fulfilling the second language intent to generate fulfillment information ([0053], [0057], fine tuning and clarifying the intent interpretations); 
based on the fulfillment information, generating a natural language output candidate in the first or second language ([0059], identifying the matching information to the user request); and 
causing the client device to present the natural language output at an output component of the client device ([0075], rendering the response to the user as a natural language output).
As per claim 16, system claim 16 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim 1. Furthermore, Tran teaches one or more processors and memory operably coupled with the one or more processors, …. ([0135]- [0136]).  
As per claims 19, Tran teaches a computer readable medium ([0135]- [0136]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claim 1. 

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20140278343) in view of Hakkani (US 20160004707)
As per claim 7, Tran does not explicitly disclose wherein the translating is based on a machine learning model that is trained using one or more logs of user queries submitted to one or more automated assistants during human-to-computer dialogs.
Hakkani in the same field of endeavor teaches training a machine learning model according to a plurality of mined query pairs, [0032].  Therefore, it would have been obvious at the time the application was filed to the above feature of Hakkani with the system of Tran, and train the claimed machine learning model using one or more logs of user queries submitted to one or more automated assistants during human-to-computer dialogs.  This would achieve high computational accuracy.
	As per claims 2-6, 8-15, 17, and 21, the prior art does not teach the corresponding subject matter.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/            Primary Examiner, Art Unit 2659